Citation Nr: 1703162	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to education benefits for the periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 and from March 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran was scheduled for a videoconference hearing in May 2016 but that he failed to report for the hearing.

In October 2016, the Board awarded entitlement to payment of education benefits for the periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014.  For the reasons articulated below the Board is vacating its October 2016 decision and is readjudicating the appeal.


ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016). 

In an October 2016 decision, the Board awarded payment of education benefits for the interval periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014.  However, the Board's decision that awarded the education benefits was based on a currently invalid regulation because the statutory authority for the regulation relied on by the Board was revised in 2011 to eliminate the VA's authority to make the benefit payments for the periods between school terms.  Thus, in the interest of due process, vacatur is warranted.

Accordingly, the October 2016 Board decision that awarded payment of education benefits for the interval periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014, is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100 (b) (2016).  Rather, the Board will reconsider the Veteran's claim as if the October 2016 decision had never been issued.  See 38 C.F.R. § 20.904 (a)(3).  The merits of the issue on appeal are addressed in the decision which follows.


FINDING OF FACT

There exists no legal authority for the payment of education benefits for the periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014.


CONCLUSION OF LAW

The Veteran's claim for VA educational assistance for the periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014 is without legal merit.  Post-9/11 Veterans Educational Assistance Improvements Act of 2010, Pub. L. No. 111-377, 124 Stat.4106, 4122 (Jan. 4, 2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was awarded education benefits for an approved program of education or training under the Veterans Retraining Assistance Program (VRAP).  The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance for unemployed eligible veterans between the ages of 35 and 60 in a "high demand" occupation.

In this case, the certifying school official verified the Veteran's enrollment at the National Paralegal College for the following terms:  May 6, 2013 to July 1, 2013; June 3, 2013 to July 26, 2013; July 8, 2013 to August 30, 2013; September 30, 2013 to November 22, 2013; and from January 6, 2014 to February 26, 2014.  

The issue in this case involves whether the Veteran was entitled to receive education benefits for the interval periods from September 1-29, 2013 and from November 24, 2013 to January 5, 2014.  The Veteran claims that payment is warranted for these intervals because these periods were clearly temporary and he was immediately enrolled in the next available course.  

Pursuant to Post-9/11 Veterans Educational Assistance Improvements Act of 2010,   break or interval pay is no longer payable under any VA education benefit program, unless under an Executive Order of the President or due to an emergency situation.  Pub. L. No. 111-377, 124 Stat. 4106, 4122 (Jan. 4, 2011).  This modification to the Post-9/11 GI Bill became effective on August 1, 2011.  Notably, the time periods in question in the instant case (September 1-29, 2013 and from November 24, 2013 to January 5, 2014) post-date the effective date of that modification.  As such, the Veteran's contentions are without merit.

For the foregoing reasons, the Board finds that, as a matter of law, the Veteran is not entitled to education benefits for the interval periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to education benefits for the periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


